Title: To John Adams from William Tudor, Sr., 20 May 1818
From: Tudor, William, Sr.
To: Adams, John


				
					Dear Sir
					Boston 20th. May 1818
				
				Did Mr. Otis write more than two political Pamphlets? One his spirited “Vindication of the House of Representatives” printed in 1762. And the other that “Of the Rights of the Colonies asserted & proved” in which he strangely concedes the Authority & Right of the British Parliament to make Laws binding upon the Subjects however distant their Situation, & variant their Circumstances, in all Cases that they may think proper; directing his argument against the Expediency & Policy of their Exercise. It certainly was a different Doctrine & sounder principle that produced the Emancipation of our Country from an oppressive Domination. In our Historical Library there is another Pamphlet supposed to have been written by him printed by Almon in 1765 called “Considerations in behalf of the Colonies addressed to a noble Lord.”There is also another which is ascribed to Mr. Thacher and intitled “Sentiments of a British American.” printed by Edes & Gill in 1764. Did this honest & excellent Man write any other?I take back in Part, the Request which you say would lead you too far, & will hazard a few of my own Sentiments on the Charactericks of Party since the Revolution, or rather springing out of the National Constitution.Mr. Otis in his Preface to the “Vindication &c. divides the political World into two great Parties “Those who are discontented that they have no Power, and those who think they can never have enough.” This was true in his Time, but had he lived till & during the last 25 years he might have increased his Divisionary Definitions.Among the many political aphorisms which Experience has sanctioned, no one, however trite, is more true thanThat Party Spirit is the Madness of the Many for the Benefit of the few.This precious few in the United States I would distinguish by thoseWho have Ambition & Talents & become public Men to obtain Places either of Eminence or EmolumentThose who with some reading & a ready Elocution aspire to head a Party, & would overturn a state to establish an OpinionandThose who commence Leaders to blacken the Men they envy, safely affront those they hate, and attempt the Ruin of all who despize them.They each insist upon their own Sect being exclusive Patriots & therefore alone to be confided in. And the general Mass of us the People, who sometimes distrust them all, are looked upon either as very stupid, or very indifferent to the Welfare of our dear Country and its all glorious Constitution. These gratuitous Guardians of the public Weal are perpetually sounding in our Ears the momentous Crisis of our Affairs, which according to their knowlege, Belief & most honest Fears, is continually occurring, and that the Country would be lost if it was not prevented by their disinterested Labours. And thus the Public is to be kept in an unceasing Sate of Ferment, Alarm, & Jealousy that these People may talk, write, & falsify with Impunity. Doctor Saml. Johnson was used to declare that he loved a good Hater. How happy must he have been had he lived in this Land of Freedom during the last Age! But I will no longer trifle with your time by Observations that must have so often occurred in your Eventfull Life, & can serve only to rouse those Reminiscences which are painful.What must have been the Character of the Age when such wretched Ribaldry as “the Song of the Drunkard” could have been read and thought to be witty?I am most truly / your’s
				
					Wm Tudor
				
				
			